16 So.3d 227 (2009)
Artavius D. RILEY, Appellant,
v.
STATE of Florida, Appellee.
No. 5D08-281.
District Court of Appeal of Florida, Fifth District.
August 14, 2009.
*228 James S. Purdy, Public Defender, and Susan A. Fagan, Assistant Public Defender, Daytona Beach, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Mary G. Jolley, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
Artavius D. Riley ["Riley"] appeals his conviction of several crimes arising out of a burglary at an apartment complex. We find no reversible error in any of the issues raised on appeal except one, which the State has conceded.
Riley's written judgment incorrectly designates his convicted offense for count five as a third-degree felony "grand theft" and his convicted offense for count seven as a second-degree felony "burglary of a structure." The judgment should be corrected to reflect that he was convicted of the lesser offense of petit theft, first-degree, in count five, and the lesser offense of trespass of a structure in count seven.
AFFIRMED in part; REVERSED in part; and REMANDED.
GRIFFIN, TORPY and LAWSON, JJ., concur.